Citation Nr: 0212513	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant's injuries sustained on August 12, 
1967, were in the line of duty for purposes of entitlement to 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The appellant was a member of the U.S. Marine Corps Reserves 
with an initial six-month period of active duty for training 
(ADT) from March to September 1966, and additional periods of 
inactive duty training (IDT) and ADT in 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied the appellant's claim for 
disability compensation.  In a March 1996 administrative 
decision, the RO determined that the injuries sustained on 
August 12, 1967 were not incurred in the line of duty.  The 
veteran subsequently perfected this appeal.

A hearing before the undersigned was held in May 2000.  In 
July 2000, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. VA has satisfied the duty to notify and has attempted to 
obtain all evidence necessary for an equitable disposition 
of the appellant's appeal.

2. The appellant sustained right hip and right knee injuries 
as the result of a motor vehicle accident on August 12, 
1967.

3. The evidence does not establish that the appellant was 
proceeding directly to an authorized or required 
obligation of IDT at the time of the motor vehicle 
accident at or about 1:20 a.m. on August 12, 1967. 



CONCLUSION OF LAW

Injuries sustained in the August 12, 1967 motor vehicle 
accident were not incurred in the line of duty; accordingly, 
service connection for residuals of those injuries is not 
warranted.  38 U.S.C.A. §§ 101, 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

The appellant was informed of the laws and regulations 
pertaining to line of duty, duty periods, and travel status 
in the March 1996 statement of the case (SOC), the April 1999 
supplemental statement of the case (SSOC), the October 2001 
SSOC, and the April 2002 SSOC.  The appellant has also been 
informed that the burden of proof for establishing that an 
injury occurred while proceeding directly to IDT is on the 
claimant.  In March 1995, the RO requested that the appellant 
submit verification of his reserve status at the time of the 
August 1967 accident.  In response, the appellant submitted a 
copy of his record of service.  Service medical records were 
received in July 1995.  In August 1995, the RO informed the 
appellant that the record of service that was submitted did 
not show proof of reserve status at the time of the accident.  
In May 2001, the RO sent a letter to the appellant requesting 
any official documents (travel authorization papers, drill 
orders, pay statements, etc.) pertaining to his reserve 
status for the weekend of August 12-13, 1967.  The appellant 
was also requested to submit any service medical records and 
records of treatment since discharge from service.  The 
appellant was further informed that he could submit lay 
statements, letters or photographs during service, 
prescription records, etc.  The veteran responded that orders 
were not given for weekend drills and also that pay stubs are 
not available after 30 years.  He submitted copies of medical 
records from 1967 to the present.  

In July 2000 and in accordance with the Board's remand, the 
RO requested copies of the following from the National 
Personnel Records Center (NPRC):

...the status and duration of the 
claimant's military service in the Marine 
Corps Reserves from March 1966 to May 
1968.  The actual duration of each and 
every period of active duty for training 
should be specifically identified and 
verified by official documents.  We must 
verify in particular the specific dates 
of all weekend drill IDT training during 
the year 1967 for which the claimant was 
ordered to perform, as authorized by 
official military orders.  We would like 
to request complete legible copies of any 
and all personnel and medical records 
which pertain to the claimant's service.  
All attempts to secure these records must 
be taken from the Commander of the Marine 
Corps, the Marine Corps Reserve Support 
Center, the Naval Reserve Support Center, 
and the National Personnel Records 
Center.  

In September 2001, copies of all documents found in the 
veteran's record concerning reserve service were received.  
The October 2001 SSOC notified the appellant that the service 
records did not document IDT status on August 12, 1967.

The appellant has been notified of the evidence obtained and 
the evidence necessary to establish his claim.  The appellant 
has submitted numerous medical records and lay statements and 
has not identified additional evidence that needs to be 
obtained.  The RO has obtained all available service 
personnel records but has not been able to verify the dates 
of authorized drill weekends.  The Board notes that the 
appellant has not been provided a VA examination.  The 
central issue in this case is whether the appellant was 
injured while proceeding directly to a period of IDT; 
therefore, an examination is not necessary.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The appellant is seeking service connection for residuals of 
right hip and right knee injuries sustained in an August 12, 
1967 motor vehicle accident.  In general, service connection 
will be granted for disability resulting from injury or 
disease incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of alcohol or drug abuse.  See 38 C.F.R. 
§ 3.1(m) (2001).  

Active service includes any period of inactive duty training 
in which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West Supp. 2002); 38 C.F.R. § 3.6(a), (d) (2001).  
The Board notes that Section 301 of the Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419 
amended 38 U.S.C. § 101(24), which defines the term "active 
military, naval, or air service" to include periods of IDT 
in which an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.  38 C.F.R. § 3.6 
was also amended to reflect this change. See 66 Fed. Reg. 
48,558-48,561 (September 21, 2001) (to be codified at 
38 C.F.R. § 3.6(a)).

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform ADT or IDT; and 
who is disabled or dies from an injury incurred while 
proceeding directly to or returning directly from such ADT or 
IDT shall be deemed to have been on ADT or IDT, as the case 
may be.  38 C.F.R. § 3.6(e) (2001).  VA will determine 
whether such individual was so authorized or required to 
perform such duty, and whether the individual was disabled or 
died from injury so incurred.  Id.  In making such 
determinations, the following factors are for consideration: 
the hour on which the individual began to proceed or return; 
the hour on which the individual was scheduled to arrive for, 
or on which the individual ceased to perform, such duty; the 
method of travel performed; the itinerary; the manner in 
which the travel was performed; and the immediate cause of 
disability or death.  Id.  Whenever any claim is filed 
alleging that the claimant is entitled to benefits by reason 
of this paragraph, the burden of proof shall be on the 
claimant. Id.  

For the purpose of establishing entitlement to compensation, 
VA may accept evidence of service submitted by a claimant 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty or original Certificate of Discharge, 
without verification from the service department if the 
evidence is a document issued by the service department, 
contains needed information as to the length, time and 
character of service, and in VA's opinion is genuine and the 
information contained in it is accurate.  See 38 C.F.R. 
§ 3.203(a) (2001).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a), VA shall request 
verification of service from the service department.  See 
38 C.F.R. § 3.203(c) (2001).

The appellant claims entitlement to service connection on the 
basis that he sustained chronic disabilities of the right hip 
and right knee in a motor vehicle accident on August 12, 
1967, while in route to IDT (weekend drill) with his Marine 
Corps Reserves unit (HMM-771, MARTD, MARTC), attached to the 
Naval Air Station (NAS) in South Weymouth, Massachusetts.  

At the May 2000 hearing, the appellant testified that he did 
not have a car that weekend and was down in Hyannis visiting 
friends.  He had a reserve meeting so his friend was driving 
him to South Weymouth NAS.  He testified that it was common 
practice to arrive on Friday night and stay at NAS the entire 
weekend.  He reported that he was wearing his uniform and was 
on his way to the NAS for billeting when the accident 
happened at about 1:20 a.m. on Saturday morning.  The 
appellant was due for his weekend drill at 7:00 a.m.  At the 
time, the appellant lived in Brockton but had no intention of 
stopping off.  

The appellant was honorably discharged in May 1968 and did 
not file a claim at that time because his health was fairly 
good, he could still work and he never thought about applying 
for disability.  The appellant's reserve unit was disbanded 
and South Weymouth is currently a closed facility. The 
appellant believed he had orders to report for that weekend 
drill but is not sure if he kept a copy of the orders.  The 
appellant also testified that because of the time period 
(Vietnam era), he would not have been wearing his uniform 
unless he was reporting to drill.  

Police and medical records corroborate that the appellant was 
involved in an accident in the early morning hours (1:20 
a.m.) of Saturday, August 12, 1967, on Route 25 north outside 
of Middleboro, Massachusetts (approximately 1 mile north of 
Route 58).
 
Service records obtained do not verify that the appellant was 
in route to or on IDT at the time of the motor vehicle 
accident.  The service records show only that he earned 14 
ADT points and 35 IDT points during the year long period in 
which the accident occurred (February 1967 to February 1968).  
The 14 points earned for ADT corresponds to 14 days of such 
training (1 point for each day) while the 35 IDT points 
corresponds to approximately 9 weekend drills (Reservists 
earn 2 inactive duty points for each day of drill, so a 
weekend of drilling typically earns the Reservist 4 IDT 
points).  These records verify the 14 points each for ADT as 
between July 2 and 15, 1967 (2 week summer camp), but the 
dates of the 35 IDT points he earned during this period have 
not been verified.  

Various lay statements have been submitted in support of the 
appellant's claim. 
A June 1997 statement from K.G. indicates that he remembers 
going to the appellant's house because they were supposed to 
attend a party on the Cape.  As K.G. pulled up, the appellant 
and N.F. (the driver of the vehicle) were leaving.  The 
appellant was dressed in his uniform and said that K.G. could 
not go with them because they were leaving the party to go to 
drill and there was no room in the vehicle, which was a 2-
seater.  He remembers being angry and saying to himself that 
appellant needed his uniform to impress the girls.  

An August 1997 statement from F.K. indicates that he was with 
the appellant the night of the accident.  He reported that 
the appellant had come to visit him at his home in Hyannis 
Port and that it was appellant's intention to spend a few 
hours with friends before reporting to duty the following 
morning.  The appellant apparently showed up in full military 
dress.  They wanted to attend a dance and it would not have 
been comfortable for the appellant to wear his military 
uniform so he borrowed a sports jacket, shirt and slacks.  
After the dance at approximately 11:00, he changed into his 
uniform and returned the borrowed items.  

A December 1997 statement from D.M., a registered nurse, 
indicates that she was a nurse at Brockton Hospital in 1967.  
She reported that the only clothing among the appellant's 
personal belongings was a marine uniform and it was discussed 
among the health care team that the appellant was traveling 
at the time of his accident from Cape Cod to South Weymouth 
NAS for a marine reserve meeting.  

In March and May 2000, statements were submitted by W.E., 
A.V., G.P., and R.G.  These individuals (current and former 
National Guard and reserve members) indicated it was 
customary for individuals to report to NAS on Friday night 
and that you were considered on duty while traveling to NAS.

A June 2000 statement from retired Colonel C.M. (former 
commanding officer of MWFT Squadron 410 at South Weymouth 
NAS) reports that enlisted reservists were allowed to report 
to weekend drill on Friday evening prior to their unit drill.  
Notices were posted that reservists could come to base on 
Friday nights and be billeted for drill weekends.  Reservists 
were considered to be on duty when traveling to the base on 
Friday nights.  

An August 2000 statement from R.G. (former Sergeant U.S. 
Marine Corps Reserves) reports that he was a member of HMM-
771 from 1965 to 1971 and that the appellant was on weekend 
reserve duty at the time of his accident.

In November 2001, Colonel C.M. submitted another statement 
wherein he indicated that his unit used to drill during the 
same weekends as HMM-771 and it was his recollection that his 
squadron was drilling the weekend of August 12, 1967.  

In December 2001, retired Colonel L.S. (former Commander of 
HMM-771) submitted a statement verifying that his flight logs 
confirm a weekend drill for HMM-771 on August 12-13, 1967.  
The attached flight log indicates 2 hours of total pilot time 
on August 12, 1967.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Venturella v. Gober, 10 Vet. 
App. 340 (1997); See Cahall v. Brown, 7 Vet. App. 232 (1994).  
As indicated, service records indicate the appellant did 
attend weekend drill at various times during the period from 
February 1967 to February 1968; however, the service records 
do not identify the dates of the weekend drills and the 
record contains no service department evidence verifying that 
the appellant was scheduled for IDT the weekend of the 
accident.  The service personnel records do not contain any 
line of duty investigations with respect to the accident.
 
The Board has reviewed the appellant's service medical 
records for any indications that he was on duty when the 
accident occurred.  While the records discuss the accident 
and the injuries sustained, there are no notations that such 
occurred on the way to a drill weekend.  The Board has also 
reviewed the medical records submitted by the appellant.  
Hospital records regarding the accident reveal that the 
appellant was asleep as a passenger in small car when the 
vehicle overturned.  There is no mention that the appellant 
was wearing his uniform or that he was on his way to a 
weekend drill.

Having reviewed the evidence of record, the Board concludes 
that the weight of the evidence is against the appellant's 
claim.  First, there is no service department evidence that 
appellant was scheduled to drill that weekend.  The Board 
notes that the appellant has submitted numerous statements in 
an attempt to corroborate that he was scheduled for weekend 
drill on August 12-13, 1967.  Lay evidence supplied 
approximately 30 years after the accident indicates that the 
appellant was wearing his uniform at the time of the accident 
and establishes that it was a commonly accepted practice for 
reserve members to travel to NAS South Weymouth on a Friday 
night to secure quarters.  The lay statements also indicate 
that some members of HMM-771 were drilling on the weekend in 
question.  However, it does not establish that appellant was 
scheduled to drill that weekend.  

Even assuming the appellant was scheduled to drill, the 
injuries must have been sustained while traveling directly to 
the authorized drill.  The evidence establishes that 
appellant was at a party in Hyannis Point and was traveling 
north on Route 25 when the accident occurred at approximately 
1:20 in the morning.  On review of an area map, it appears 
that Route 25 north was in the direction of the appellant's 
home and may not have been the most direct route to the NAS. 

The Board sympathizes with the appellant.  He clearly was 
involved in a serious accident and sincerely believes he is 
entitled to service connection for the residuals of his 
injuries.  However, the accident occurred over 30 years ago 
and there is no service department evidence that he was 
authorized to drill that weekend and contemporaneous evidence 
does not establish that he was proceeding directly to any 
such authorized drill.  

Accordingly, as the preponderance of the evidence is against 
the claim that the August 12, 1967 motor vehicle accident was 
incurred in the line of duty, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 


ORDER

The injuries sustained in the August 12, 1967, motor vehicle 
accident were not incurred in the line of duty.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

